Exhibit 10.5

 

 

April 11, 2017

 

VIA EMAIL

 

 

Mr. Sylvain Guerard

 

 

Dear Sylvain,

 

I am pleased to confirm our verbal offer of employment to you with McEwen Mining
Inc. (the "Company") as a Senior Vice-President Exploration,  effective April
17, 2017. 

 

Kindly note that this offer is conditional upon (i) completion of satisfactory
references that include past employment and education records; and (ii) you
executing and returning a signed copy of this letter and signed/initialed copies
of the attached Schedules "A" and B" (the "Agreement") to me on or before April
17, 2017.  

 

Please ensure you retain a copy of the Agreement for your records.

 

Sylvain, we look forward to welcoming you to the Company team and wish you a
successful and rewarding career with us.

 

 

Sincerely,

MCEWEN MINING INC.

 

 

/s/ Xavier Ochoa

Xavier Ochoa

President

 

 

I, Sylvain Guerard, acknowledge that I have read, understood and accept this
offer and the terms and conditions contained in the attached Schedules (which
form the Agreement as defined above) and agree to be bound by the terms and
conditions of employment as outlined therein, including those that limit my
entitlements, if any, upon the end of my employment with the Company.

 

 

 

 

 

 

 

/s/  Sylvain Guerard

 

13th April 2017

Signature

 

Date

 

 



EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



SCHEDULE "A"

 

MCEWEN MINING INC.

Terms and Conditions of Employment

 

The following outlines the terms and conditions of employment with McEwen Mining
Inc. (the "Company").

 

 

 

Title

Senior Vice President, Exploration

Initial Reporting Relationship

Xavier Ochoa,  President, or designate

Effective Date

April 17, 2017, or as otherwise agreed to by the parties in writing.

Location

Toronto, Canada

Status

Full time

Responsibilities

Your job responsibilities include the design, budgeting, approval and
implementation, guidance and execution oversight of all phases of mineral
exploration at all properties owned, controlled and operated by the Company in
addition to investigating new opportunities for the Company.  A copy of your
position description and annual objectives are described further in the attached
Schedule “B.” 

 

While employed by the Company, you agree to work on a full-time basis
exclusively for the Company and agree that you shall not, while you are employed
by the Company, be employed or engaged in any capacity, in promoting,
undertaking or carrying on any other business that competes with the Company or
interferes or could reasonably interfere with your duties to the Company without
our prior written permission. It shall be considered a conflict of interest
contrary to the Code of Business Conduct, or otherwise, if you are found in
violation of this provision.  It is your sole responsibility to raise any
conflicts or potential conflicts to the attention of the President for
direction.

Base Salary

CDN$260,000 per annum paid on a bi-weekly basis, less required deductions,
through direct deposit. 

Stock Options

You shall receive an initial grant of 210,000 Stock Options vesting as to one
third on each of the first, second and third anniversaries of the Effective Date
and in accordance with the terms of the Company's Equity Incentive Plan and
Grant Agreement to be issued and priced based on the closing price on the
Effective Date.

 

You shall also be entitled to participate in such other equity plans as are
determined in the sole discretion of the Board of Directors of the Company and
any applicable plan terms.  The Board shall establish the applicable annual
funding targets for any awards. Awards will be granted on an annual basis.

Bonus

You shall be eligible to participate in the Company's Bonus Plan under the terms
of that plan, the details of which are set out further below under "Approved
Bonus Schedule and Approved KPIs" in the attached Schedule "B" and applicable
plan documents.  Please note that subject to the Employment Standards Act, 2000
(the "ESA"), you must be actively employed at the time of pay out to receive
such bonus.  For clarity, active employment excludes any periods of notice of
termination.

EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



Vacation

You will be entitled to 20 days of vacation annually accrued on a monthly basis
to be taken at a time as determined or agreeable to the Company having due
regard to its operations.  Subject to the minimum requirements under Ontario's
Employment Standards Act, 2000 (the "ESA"), any unused vacation at the end of
the calendar year shall be forfeited and forever lost without further payment by
the Company.

Benefits

You shall be entitled to participate in all benefit plans of Company as may be
made available to employees of Company from time to time for which you are
eligible in accordance with applicable plans and/or insurance contracts.  You
will receive complete details of all benefits plans as part of your orientation.

Travel

As per the requirements of your position, you will be based out of Toronto,
Ontario and expected to travel within Canada and to Argentina, Mexico and Nevada
and to other locations to investigate opportunity for the Company on a frequent
basis, as the operations of the business reasonably demand.  Adequate travel
arrangements and accommodations will be provided in accordance with Company
policies.  You agree that risks associated with such travel have been described
to you as part of the hiring process and that you voluntarily assume those
risks.  The Company will continue to provide you with ongoing and reasonable
information as it relates to such risks.

Policies and Standards

The Company has established a variety of policies and standards, which shall
form part of your employment terms with the Company, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and the
Expense Reimbursement Policy. You agree to be bound by these policies and
standards, as amended or otherwise introduced from time to time at the sole
discretion of the Company.

Non Solicitation

You shall not, while employed by the Company and for 18 months following the
termination of your employment with the Company for any reason, directly or
indirectly, on your behalf or on behalf or in connection with another person or
entity, (a) recruit, attempt to recruit or directly or indirectly participate in
the recruitment of, any Company employee or contractor; or (b) offer employment
or engagement or otherwise entice away from employment or engagement with the
Company any individual who is employed or engaged by the Company.

 

You agree that irreparable harm will be suffered by the Company in the event of
your breach or threatened breach of your obligations under this Agreement, and
that the Company will be entitled to seek, in addition to any other rights and
remedies that it may have at law or equity, a temporary or permanent injunction
restraining you from engaging in or continuing any such breach hereof. Any
claims asserted by you against the Company shall not constitute a defence in any
injunction action, application or motion brought against you by the Company.

No Obligations to Third Parties

You hereby represent and warrant to the Company that you are not party to any
written or oral agreement with any third party that would restrict your ability
to enter into this Agreement or Schedule "C" (the Confidentiality and
Intellectual Property Information Agreement) or to perform your obligations
hereunder and that you will not, by joining Company, breach any non-disclosure,
intellectual property rights, non-competition, non-solicitation or other
covenant in favour of any third party.

EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



Changes to Duties and/or Compensation

If your duties or compensation should change during the course of your
employment with the Company, the validity of this Agreement, including the
section regarding "Termination by You With Notice", "Termination by the Company
Without Notice" and "Termination by the Company With Notice" will not be
affected.

Termination by You With Notice

You may terminate your employment under this Agreement by providing the Company
with 30 days' advance written notice.  Subject to any requirements under the
ESA, the Company may waive such further notice, or change your assignment, or
place of work during such notice of termination, and it shall not constitute a
constructive dismissal.

Termination by the Company Without Notice

The Company may terminate your employment without notice for any of the
following reasons, or as specified under the ESA or "Cause" under common law,
including: (a) your continued failure to substantially perform your duties as
described in Schedule "B", or otherwise required by the Company; (b) your
willful engagement in misconduct which is injurious to the Company, other than
business decisions made in good faith; (c) the willful violation by you of the
provisions of this Agreement or any material policy, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and Expense
Reimbursement Policy; (d) dishonesty; (e) you being found guilty of an offence
under criminal or quasi criminal legislation that has a reasonably drawn nexus
to the workplace which in the Company's sole determination caused or could cause
damage to its reputation; or (f) engaging in a conflict of interest as described
above.  In the event of a termination under this section, the Company shall pay
you any unpaid wages earned to the date of termination and any accrued and
unpaid vacation pay earned by you during the same calendar year.  Except for as
may be required under the ESA, the Company shall have no further obligations to
you.

Termination by the Company With Notice

The Company may terminate your employment with notice, for any reason, by
providing you with the greater of: (a) twelve months’ notice; or (b) your
minimum entitlement to notice, pay in lieu of notice and severance, if
applicable, or any other entitlement as required under the ESA.

 

For certainty, such notice may be provided as working notice or pay in lieu of
notice, or a combination thereof, at the Company's sole discretion.  In either
case of (a) or (b) in this Section, benefits shall be continued for the minimum
period required under the ESA.  For certainty, any such payments contemplated in
this Section shall be inclusive of the notice required by the ESA and/or pay in
lieu of such notice, or severance pay (if any) owing under the ESA.

 

You agree that such notice is reasonable and that no further notice or other
payments or compensation or entitlements are owing to you under contract,
statute or common law.  In no circumstance will you receive less than any
amounts or other benefits or entitlements owing to you under the ESA.

EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



Change of Control

If a Change of Control occurs (as defined below), and within 6 months following
the date of the Change of Control, you give notice to the Company to terminate
your employment, the Company shall pay the Agreed Severance Sum (as defined
below) to you within one month of the date of termination.

 

If a Change of Control occurs and, within 6 months following the date on which
the Change of Control takes effect, the Company gives notice to terminate, or
terminates your employment, the Company shall pay the Agreed Severance Sum to
you within one month of the date of termination.

The Agreed Severance Sum shall be an amount equal to one time the gross salary
and cash bonus you received in the 24 month period preceding the date of
termination. In addition, any unvested options shall vest as of the date of the
Change of Control.

 

"Change of Control" means:

 

(1)

any change in the direct or indirect ownership of, or control or direction over,
voting securities of the Company, as a result of which, a person, or a group of
persons, acting jointly or in concert within the meaning of the Securities Act
(Ontario) is in a position to exercise effective control over the Company; or

 

(2)

any change in the direct or indirect ownership of, or control or direction over
assets of the Company as a result of which a person, or group of persons acting
jointly or in concert within the meaning of the Securities Act (Ontario),
acquires or is in a position to exercise effective control or direction over
more than 50% of the assets (measured by fair market value) of the Company.

Release of Claims

You further agree that any payment or other benefit or entitlement that the
Company's provides to you under the "Termination by the Company With Notice"
provision that is greater than your entitlements under the ESA shall be provided
in exchange for you executing a release within five days of the termination date
in the form attached as Schedule "C".  If you do not wish to sign the release
you shall be provided with your minimum entitlements under the ESA as set out
above and this shall be your maximum entitlement under the ESA, contract or
common law.

Compliance with Ontario Legislation

Nothing in this Agreement is intended to conflict with the ESA.  In the event of
a conflict between any provision or language in this Agreement and the ESA, such
ESA shall govern.

 

You agree that you have received a copy of the ESA Poster v. 6. 

 

The Company provides accommodations for employees with disabilities. If you
require a specific accommodation because of a disability or medical need, please
contact Carmen Diges, General Counsel at 647.258.0395 or by e-mail at
cdiges@mcewenmining.com before your start date so that, subject to measures
constituting undue hardship, the appropriate accommodations can be in place
before you begin work.

Severability

If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.

EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



Entire Agreement

This Agreement, inclusive of the Schedules, supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to the
your employment with the Company. 

Governing Law

This Agreement is governed by the laws of the Province of Ontario and the
Employee agrees to the exclusive jurisdiction of the courts of the Province of
Ontario in relation to this Agreement.

Currency

Unless otherwise specified, all currency in this Agreement shall be in Canadian
Dollars.

Legal Advice

If you are uncertain about the contents this Agreement, you should seek
independent legal advice.

 



EMPLOYEE INITIALS  /s/ S.G.

 

--------------------------------------------------------------------------------

 



SCHEDULE "B"

 

SERVICES

 

Title: Vice President, Exploration

 

Reporting Structure: Reports to President

 

Direct Reports: Director, Resource Modelling, Corporate Staff Geologist,
Exploration Director of Operations & Logistics, GIS Manager.

Indirect Reporting Relationships: Chief Geologists at the mine sites and Senior
Staff Geologists at projects.

 

Other Key Relationships:Chief Financial Officer, Senior Vice President of
Projects, Vice President of Projects, Vice President of Finance, Site General
Managers, Country Managers, General Counsel, Director of Business Development.

 

Key Role and Responsibilities:

 

·



Participate as a key member of the management team and lead the Corporation’s
exploration and resource development efforts;

·



Direct the Corporation's exploration activities to meet budgets and other
financial goals

·



Lead, develop and retain an efficient, world class exploration team capable of
successful exploration at the Corporation's mineral tenements, mines and
projects;

·



Evaluate, test and promote the use of technology and innovation in exploration
to develop a competitive business advantage;

·



Participate in due diligence of potential acquisitions and opportunities

·



Oversee and coordinate the Corporation's employees, contractors, consultants and
business partners to ensure the achievement of strategic and operational goals
and identification of opportunities;

·



Supervise and coordinate resource and reserve estimation reporting;

·



Oversee resource development programs; operating plans and policies, schedules
and budgets to maximize optimal production and advancement of growth projects;

·



Ensure safe exploration activities - establish and maintain effective safety
programs;

·



Ensure compliance with all environmental, health and safety regulations and
associated

permits;

·



Monitor and report performance against budgeted targets;

·



Assist the Corporation's senior management team to evaluate strategic
acquisitions;

·



When required, participate in capital markets development including
participation in road shows, industry conferences, analyst meets and site
visits; Participate with senior management to support initiatives to cultivate
mining analyst relationships;

·



Measure effectiveness and efficiency of exploration programs and activities both
internally and externally and finds ways to improve opportunities for successful
outcomes;

·



Mentor all employees, including management ad motivate staff to meet or surpass

organizational and production goals

·



Coordinate with Human Resources department to recruit skilled talent and retain
the best

·



employees

·



Promote communication between colleagues for the benefit of information flow and
to

·



curb any problems that arise

·



Other related duties as assigned

 

 

 



 

--------------------------------------------------------------------------------

 



APPROVED BONUS SCHEDULE AND KPI’S

 

Bonus:

·



45 % of base salary or higher in the discretion of the Board of Directors of the
Company.  Amount of bonus is based on achievement of your KPIs and the
achievement on a firmwide basis of KPIs or goals established annually for the
Company.  These will be measured by means of a performance review and any bonus
recommendation will be made by the President and/or CEO to the Board of
Directors for their consideration.

 

KPI’s:

 

·



 Discretionary (not guaranteed) annual bonus based on company exploration
success measurable against:

 

  i.      Discovery of oxide / cyanide-leachable mineralization that could
extend the life of the El Gallo Gold operations of at least 10,000 recoverable
ounces by heap leaching on the existing facilities before December 31, 2017.  By
discovery, it is meant that a new deposit, previously unidentified by McEwen
Mining’s exploration teams is found on the El Gallo District.

     

  ii.      Increases to our existing mineral resource inventories greater than
20% of the inventories carried as of December 31, 2016 at any site the Company
owns or has access to on the day of hiring.

                      

iii.      New discoveries that can be added to the Company’s mineral resource
inventories greater than 100,000 gold ounces contained with sufficient
continuity to support mine planning – indistinct of metallurgical and cost
considerations that could affect a final feasibility outcome on the discovery.

 

 iv.    (M&A) Identifying and executing an acquisition transaction by which the
company acquires a mineral resource with a demonstrated inventory or potential
shown to be greater than 350,000 gold ounces contained which can reasonably be
expected to be developed into an economic mining operation



 

--------------------------------------------------------------------------------

 



SCHEDULE "C"

 

FULL AND FINAL RELEASE

WHEREAS the employment of [Employee] (the "Releasor") with  McEwen Mining Inc.
(the "Company") terminated without cause effective on [Date];

AND WHEREAS in exchange for the payments set out in the Releasor's Employment
Agreement, which are greater than their entitlements under Ontario's Employment
Standards Act, 2000, which is good and valuable consideration (the "Terms of
Settlement") and which shall settle all claims which the Releasor may have by
reason of the aforesaid termination, or employment with the Company;

NOW THEREFORE WITNESSETH that in consideration of the Terms of Settlement, the
Releasor hereby releases and forever discharges the Company and its parent,
subsidiary, successor, predecessor, affiliated, associated and related
corporations and any and all of their past, present or future respective
directors, officers, employees, shareholders and agents (hereinafter
collectively referred to as the "Releasees") from any and all actions, causes of
action, claims and demands whatsoever and, without limiting the generality
thereof, all actions, causes of action, claims and demands arising from the
employment of the Releasor with the Releasees or the termination of the said
employment, including any claims pursuant to the employment agreement between
the Releasor and the Company dated __________[INSERT DATE], the Human Rights
Code (Ontario) and the Employment Standards Act, 2000 (Ontario) and specifically
including claims for reinstatement, salary, wages, bonus, commissions, stock
options, vacation pay, holiday pay, overtime pay, termination pay, severance
pay, compensation in lieu of notice and claims under any applicable benefit
plans.

NOW THEREFORE WITNESSETH that the Releasor agrees that Releasor is aware of
their rights under the Human Rights Code (Ontario), and confirms that Releasor
is not asserting such rights or advancing a human rights complaint.

FOR THE SAID CONSIDERATION, the Releasor further agrees not to make any claim or
take any proceedings against any other individual, partnership, association,
trust, unincorporated organization or corporation with respect to any matters
which may have arisen between the Releasor and the Releasees or any one of them
or in which any claim could arise against the Releasees or any one of them for
contribution or indemnity or other relief over.

AND FURTHERMORE, for the aforesaid consideration, the Releasor hereby agrees to
indemnify and save harmless the Releasees from any and all claims or demands
under the Income Tax Act (Canada), the Income Tax Act (Ontario), the Canada
Pension Plan, the Employment Insurance Act (Canada), including any regulations
made thereunder, and any other statute or regulations, for or in respect of any
failure on the part of the Releasees to withhold income tax, Canada Pension Plan
contributions, employment insurance premiums or benefit overpayments or any
other tax, premium, payment or levy from all or any part of the said
consideration and any interest or penalties relating thereto and any costs or
expenses incurred in defending such claims or demands.

NOTWITHSTANDING THE FOREGOING, this Release shall not apply to any actions,
causes of action, claims and demands which the Releasor may have relating to the
failure or the refusal of the Releasees to comply with the Terms of Settlement

AND FOR THE SAID CONSIDERATION, the Releasor further agrees not comment in any
adverse fashion on the Releasees.  Without limiting the foregoing, the Releasor
agrees not to make any adverse comments about the way the Company or its
directors, officers, agents and employees treated the Releasor during the course
of Releasor's employment or the manner in which the Releasor was treated
following the

 

--------------------------------------------------------------------------------

 



cessation of Releasor's employment.  Any breach of this provision or
confidentiality as set out in these Terms of Settlement will be considered a
breach of the Terms of Settlement.

AND FOR THE SAID CONSIDERATION, the Releasor further agrees not to disclose the
Terms of Settlement except to legal counsel, financial advisor, immediate family
or as required by law.

AND THE RELEASOR HEREBY DECLARES that Releasor has had reasonable opportunity to
obtain independent legal advice with respect to the Terms of Settlement as well
as this document and Releasor fully understands them. The Releasor hereby
voluntarily accepts the said terms for the purpose of making full and final
compromise, adjustment and settlement of all claims as aforesaid.

AND THE RELEASOR UNDERSTANDS AND AGREES that the Terms of Settlement do not
constitute any admission of liability by the Releasees.

THIS RELEASE AND INDEMNITY shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein.

THIS RELEASE AND INDEMNITY shall enure to the benefit of and be binding upon the
undersigned and the Releasees and their respective heirs, executors,
administrators, legal personal representatives, successors and assigns.

IN WITNESS WHEREOF the Releasor has executed this document at ______________ on
the _____ day of , 201<*>• and set their hand and seal thereto.

SIGNED, SEALED AND DELIVERED

 

)

 

 

In the presence of:

 

)

 

 

 

 

)

 

[Insert Employee Name]

 

 

)

 

 

Witness

 

)

 

 

 

 

 

--------------------------------------------------------------------------------